         Case 3:21-cv-08036-MTL Document 22 Filed 07/02/21 Page 1 of 10



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       David M Lauck,                                 No. CV-21-08036-PCT-MTL
10                    Plaintiff,                        ORDER
11       v.
12       County of Campbell, et al.,
13                    Defendants.
14
15             Before the Court is Defendants Campbell County, Scott D. Matheny, and Charlene
16   Rae Edwards’ (collectively, “Defendants”) Motion to Dismiss for Lack of Personal
17   Jurisdiction (the “Motion”) (Doc. 8). For the reasons set forth below, the Motion is
18   granted.1
19   I.        BACKGROUND
20             Plaintiff David M. Lauck is an Arizona resident living in Yavapai County. (Doc. 1
21   at 8.) Lauck served twenty-six years as a deputy sheriff in Wyoming’s Campbell County
22   Sheriff’s Office (“CCSO”). (Id.) He then moved to Arizona in 2010 and earns a living as
23   an expert witness in police tactics and training. (Id. at 14.) In 2017, Lauck was hired as an
24   expert witness in an Arizona case regarding an officer-involved shooting. (Id. at 14–15.)
25   In that case, a party served a third-party subpoena (the “Subpoena”) on CCSO for Lauck’s
26   complete employment records. (Id. at 15.) CCSO’s response to the Subpoena prompted
27
     1
       Both parties have fully briefed the issues and oral argument would not have aided the
28   Court’s decisional process. See Partridge v. Reich, 141 F.3d 920, 926 (9th Cir. 1998); see
     also LRCiv 7.2(f); Fed. R. Civ. P. 78(b).
         Case 3:21-cv-08036-MTL Document 22 Filed 07/02/21 Page 2 of 10



 1   this litigation. (Id. at 17–18.)
 2           Campbell County is a jural entity in the State of Wyoming. (Id. at 1.) Scott Matheny
 3   acted as Campbell County’s Sheriff and Charlene Rae Edwards acted as Counsel for
 4   Campbell County when CCSO received the Subpoena. (Id. at 1, 7.) Matheny previously
 5   served as undersheriff while Lauck worked at CCSO. (Id. at 12.) Lauck claims Matheny
 6   dislikes him because he was a “whistleblower” to department misconduct. (Id. at 13–14.)
 7   Lauck alleges he has suffered various forms of retaliation in the past from Defendants. (See
 8   id. at 13.) For example, he contends that, while he was living in Arizona, Defendants mailed
 9   him information and called him to help certify documents that Lauck needed to obtain a
10   concealed firearm permit. (Id. at 8.) He alleges that he was not able to secure a permit
11   because of Defendants’ delay in certifying certain documents. (Id. at 8, 13.) Lauck also
12   believes CCSO’s response to the Subpoena is the latest instance of retaliation. (Id. at 13,
13   21.) He alleges that Matheny and Edwards, while in Wyoming, intentionally altered
14   CCSO’s response to smear his reputation. (Id. at 15–16, 18, 21.) He contends that this
15   response was “an intentional act expressly directed at the State of Arizona[,] causing harm
16   that each defendant knew was likely to be suffered in Arizona.” (Id. at 7.) Defendants
17   allegedly caused harm by intentionally including false and derogatory material into
18   Lauck’s employment records, while simultaneously omitting positive documents. (Id. at
19   17–18.)2
20           In December 2020, Lauck filed a complaint in Arizona Superior Court alleging
21   several state-law claims, such as negligence, slander, libel, and defamation. (Id. at 6–23,
22   29–30.) Defendants then timely removed the case to this Court. (Id. at 1–4.) Defendants
23   soon thereafter filed the instant Motion. (Doc. 8.) Lauck also filed a Motion to Remand.
24   (Doc. 16.)
25   2
       Lauck also points to other contacts that Defendants made into Arizona unrelated to the
     alleged retaliatory conduct. (Doc. 13 at 7.) This includes Defendants sending letters to his
26   Arizona address regarding his Wyoming pension and retirement. (Id.) The Court considers
     these contacts in its analysis. See MTS Logistics, Inc. v. Innovative Commodities Grp.,
27   LLC, 442 F. Supp. 3d 738, 742 (S.D.N.Y. 2020) (“On a motion to dismiss for lack of
     personal jurisdiction under Rule 12(b)(2), the Court may look beyond the four corners of
28   the complaint and consider materials outside of the pleadings, including accompanying
     affidavits, declarations, and other written materials.”).

                                                 -2-
         Case 3:21-cv-08036-MTL Document 22 Filed 07/02/21 Page 3 of 10



 1   II.     LEGAL STANDARD
 2           Pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure, a defendant may
 3   move, “prior to trial, to dismiss the complaint for lack of personal jurisdiction.” Data Disc,
 4   Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1285 (9th Cir. 1977). In a motion to dismiss
 5   for lack of personal jurisdiction, the plaintiff bears the burden of showing that an exercise
 6   of jurisdiction is proper. Ziegler v. Indian River Cnty., 64 F.3d 470, 473 (9th Cir. 1995).
 7   “[I]n the absence of an evidentiary hearing,” a plaintiff “need only make a prima facie
 8   showing of jurisdictional facts.” Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990)
 9   (internal citation omitted). When examining whether there is a prima facie showing of
10   jurisdictional facts, any “uncontroverted allegations in [the complaint] must be taken as
11   true, and conflicts between the facts contained in the parties’ affidavits must be resolved in
12   [the plaintiff’s] favor.” Am. Tel. & Tel. Co. v. Compagnie Bruxelles Lambert, 94 F.3d 586,
13   588 (9th Cir. 1996) (internal quotation marks and citations omitted); see also Sher, 911
14   F.2d at 1361 (treating plaintiff’s allegations as true).
15   III.    DISCUSSION
16           A.    Personal Jurisdiction Overview
17           As a general matter, if a relevant federal statute does not provide for personal
18   jurisdiction, a “district court applies the law of the state in which the court sits.” Mavrix
19   Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011) (citing Fed. R. Civ.
20   P. 4(k)(1)(A)). Arizona’s long-arm statute is coextensive with the requirements of federal
21   due process. Ariz. R. Civ. P. 4.2(a);3 see also A. Uberti & C. v. Leonardo, 181 Ariz. 565,
22   569 (1995) (discussing the intention behind Arizona’s long-arm statute). Consequently, the
23   personal jurisdiction analysis under Arizona law and federal due process are the same. See
24   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800–01 (9th Cir. 2004). For an
25   exercise of personal jurisdiction to comport with federal due process, the non-resident
26   defendant must have certain “minimum contacts” with the forum state such that an exercise
27
     3
      Arizona’s long-arm statute states that a court “may exercise personal jurisdiction over a
28   person, whether found within or outside Arizona, to the maximum extent permitted by the
     Arizona Constitution and the United States Constitution.”

                                                  -3-
      Case 3:21-cv-08036-MTL Document 22 Filed 07/02/21 Page 4 of 10



 1   of jurisdiction “does not offend traditional notions of fair play and substantial justice.”
 2   Schwarzenegger, 374 F.3d at 801 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316
 3   (1945)). Personal jurisdiction may be general (based on a forum connection unrelated to
 4   the underlying suit) or specific (based on an affiliation between the forum and the
 5   underlying controversy). See, e.g., Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015)
 6   (citing Boschetto v. Hansing, 539 F.3d 1011, 1016 (9th Cir. 2008)). For this case, the Court
 7   will only analyze specific personal jurisdiction because Lauck does not contest Defendants’
 8   argument that general jurisdiction does not exist here. (See Doc. 8 at 4; Doc. 13 at 12–13.)
 9          B.       Specific Personal Jurisdiction
10          Specific jurisdiction requires a defendant to have taken “some act by which [it]
11   purposefully avails itself of the privilege of conduct activities within the forum State.” Ford
12   Motor Co. v. Montana Eighth Jud. Dist. Ct., 592 U.S. ---, 141 S. Ct. 1017, 1024 (2021)
13   (citation omitted). The contacts “must be the defendant’s own choice and . . . must show
14   that the defendant deliberately reached out beyond its home.” Id. at 1025 (citations
15   omitted). The Ninth Circuit employs a three-prong test to assess whether a defendant has
16   sufficient minimum contacts with the forum state to be subject to specific personal
17   jurisdiction:
18
                     (1) The non-resident defendant must purposefully direct his
19                       activities or consummate some transaction with the forum
                         or resident thereof; or perform some act by which he
20
                         purposefully avails himself of the privilege of conducting
21                       activities in the forum, thereby invoking the benefits and
                         protections of its laws;
22
                     (2) the claim must be one which arises out of or relates to the
23                       defendant’s forum-related activities; and
                     (3) the exercise of jurisdiction must comport with fair play and
24                       substantial justice, i.e., it must be reasonable.
25
26   Picot, 780 F.3d at 1211 (citing Schwarzenegger, 374 F.3d at 802) (internal citations

27   omitted). The burden initially falls on the plaintiff to show the first two prongs but

28   subsequently shifts to the defendant to show the third. CollegeSource, Inc. v. AcademyOne,



                                                  -4-
         Case 3:21-cv-08036-MTL Document 22 Filed 07/02/21 Page 5 of 10



 1   Inc., 653 F.3d 1066, 1076 (9th Cir. 2011).
 2           The first required element of specific jurisdiction, “purposeful direction,”4 is
 3   measured using the “effects” test put forth by the Supreme Court in Calder v. Jones, 465
 4   U.S. 783 (1984). See Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1069 (9th
 5   Cir. 2017). The effects test requires the defendant to “have (1) committed an intentional
 6   act, (2) expressly aimed at the forum state, (3) causing harm that the defendant knows is
 7   likely to be suffered in the forum state.” Id. (internal quotation marks and citations
 8   omitted). When applying the effects test, the Court will look at “defendant’s contacts with
 9   the forum State itself, not the defendant’s contacts with persons who reside there.” Walden
10   v. Fiore, 571 U.S. 277, 285 (2014). Therefore, “[t]he proper question is not where the
11   plaintiff experiences a particular injury or effect but whether the defendant’s conduct
12   connects him to the forum in a meaningful way.” Id. at 290.
13                 1.      Intentional Act
14           The intentional act requirement connotes an “intent to perform an actual, physical
15   act in the real world, rather than an intent to accomplish a result or consequence of that
16   act.” Schwarzenegger, 374 F.3d at 806. Accepting Lauck’s allegations as true, Defendants
17   committed an intentional act by purposefully altering his employment records. (Doc. 1 at
18   17, 21.) Accordingly, Calder’s first part is satisfied.
19                 2.      Express Aiming
20           An “express aiming” analysis centers on whether “the defendant’s allegedly tortious
21   action was expressly aimed at the forum state.” Picot, 780 F.3d at 1214 (citing Brayton
22   Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1129 (9th Cir. 2010)) (internal
23
     4
       Although “purposeful availment” is often used as shorthand to mean both purposeful
24   availment and purposeful direction, it is important to understand them as distinct concepts
     requiring distinct tests. Schwarzenegger, 374 F.3d at 802. The precise analysis depends on
25   the type of claim brought – “for claims sounding in tort, [the Court] appl[ies] a purposeful
     direction test and look[s] to evidence that the defendant has directed his actions at the forum
26   state, even if those actions took place elsewhere.” Picot, 780 F.3d at 1212. Because Lauck’s
     complaint (Doc. 1 at 6–23, 29–30) alleges tort claims, the Court applies the purposeful
27   direction test. See, e.g., Amini v. Bezsheiko, No. CV-19-02601-PHX-SMB, 2020 WL
     1911212, at *1, 3 (D. Ariz. Apr. 20, 2020) (applying the purposeful direction test to a
28   defamation claim).


                                                  -5-
      Case 3:21-cv-08036-MTL Document 22 Filed 07/02/21 Page 6 of 10



 1   quotation marks omitted). Lauck brings two arguments to support personal jurisdiction.
 2   First, he claims Defendants’ response to the Subpoena was expressly aimed by “causing
 3   harm that each [D]efendant knew was likely to be suffered in Arizona.” (Doc. 1 at 7.)
 4   Second, Lauck contends that Defendants’ emailed, called, and mailed him documents in
 5   Arizona, which he alleges are enough contacts to confer personal jurisdiction. (Id. at 4–5,
 6   13.) This Court finds that neither argument individually, nor together, satisfies the express
 7   aiming requirement and addresses each in turn.
 8          Lauck’s first argument fails because Defendants did not themselves create a
 9   meaningful contact with Arizona when responding to the Subpoena. See Walden, 571 U.S.
10   at 284. In certain circumstances, specific personal jurisdiction exists when a defendant has
11   “traveled to, conducted activities within, contacted anyone in, or sent anything or anyone
12   to [the forum state].” Id. at 289. Although Defendants sent documents to, and
13   communicated with, forum state individuals, those actions were initiated by the
14   Subpoena—a legal document requiring their response. (Doc. 8 at 2, 7.) Express aiming
15   requires that contact with the forum state be voluntary. See Freestream Aircraft (Berm.)
16   Ltd. v. Aero L. Grp., 905 F.3d 597, 607 (9th Cir. 2018) (“[When] the defendants [are] not
17   in the forum state of their own volition, they [have] not availed themselves of the forum
18   under the minimum contacts test.”).
19          Courts have found that responding to a subpoena is not a voluntary act. For example,
20   in Morrill v. Scott Financial Corp., a dispute arose over a failed development project which
21   led to a Nevada lawsuit, in which an Arizona law firm represented the plaintiffs. 873 F.3d
22   1136, 1139–40 (9th Cir. 2017). The defendants’ Nevada-based lawyers sent documents to
23   the Arizona lawyers and commenced a civil action in Arizona state court to depose them.
24   Id. This included the Nevada lawyers requesting subpoenas for Arizona residents, serving
25   those subpoenas, and defending those subpoenas in Arizona court. Id. After the litigation
26   intensified, the Nevada lawyers filed a defamation lawsuit in Nevada against the Arizona
27   lawyers. Id. at 1141. The Arizona lawyers responded by filing a lawsuit against the Nevada
28   lawyers in Arizona for abuse of process. Id. The Arizona lawyers argued that the Nevada


                                                 -6-
      Case 3:21-cv-08036-MTL Document 22 Filed 07/02/21 Page 7 of 10



 1   lawyers expressly aimed their contacts into Arizona through their calling, emailing, and
 2   subpoena-related contacts. Id. at 1142–43. Despite this, the court held that there was no
 3   personal jurisdiction over the defendants because the Nevada lawyers’ “conduct in Arizona
 4   occurred as part of the required process for pursuing discovery and serving Plaintiffs in
 5   connection with the litigation in Nevada.” Id. at 1146–48. Morrill explained that these
 6   contacts were done “in the course of complying with procedural requirements for
 7   advancing litigation being prosecuted entirely in another state, not as a separate action in
 8   which substantive claims were presented.” Id. at 1146.
 9           The Subpoena here required Defendants to contact Arizona involuntarily.
10   Defendants were legally required to send the responsive documents into the forum state.
11   Furthermore, any communication related to the Subpoena arose from out-of-state activity
12   and was part of the required litigation process. See id. at 1144, 1148 (ruling defendants’
13   communications via cell phone and email were component parts of the out-of-state
14   litigation). Adopting Lauck’s view that this conduct would confer personal jurisdiction
15   over Defendants would impermissibly shift the focus from their ties to the forum state to
16   their ties to Lauck. See Walden, 571 U.S. at 289 (finding that a similar approach “to the
17   ‘minimum contacts’ analysis impermissibly allows a plaintiff’s contacts with the
18   defendants and forum to drive the jurisdictional analysis” and “obscures the reality that
19   none of” the “challenged conduct had anything to do with [the forum] itself”). These
20   allegations therefore do not aid Lauck’s attempt to establish specific jurisdiction or show
21   that Defendants “deliberately reached out beyond its home.” Ford Motor Co., 141 S. Ct. at
22   1025.
23           Indeed, even in cases where a plaintiff alleges that the defendants intentionally sent
24   fraudulent documents into the forum state that relate to the defendants’ previous
25   relationship in another state, courts do not find the express aiming requirement met. See,
26   e.g., Pringle v. Cardall, No. 2:18-CV-2035 WBS KJN, 2019 WL 4054104 (E.D. Cal. Aug.
27   28, 2019), aff’d, 837 F. App’x 556 (9th Cir. 2021). In Pringle, the court dismissed
28   plaintiff’s personal jurisdiction argument that defendants “conspired to and submitted a


                                                  -7-
      Case 3:21-cv-08036-MTL Document 22 Filed 07/02/21 Page 8 of 10



 1   fraudulent application to transfer plaintiff’s parole from Idaho to [the forum state].” Id. at
 2   *6. The court found that these contacts related to their previous relationship in a non-forum
 3   state and occurred “simply because plaintiff had been incarcerated in [the forum state] after
 4   leaving Idaho.” Id. These actions, that were “only implicated by the happenstance of
 5   plaintiff’s residence,” cannot serve as the basis for jurisdiction. Id. (quoting Morrill, 873
 6   F.3d at 1146). Lauck’s alleged contacts related to the Subpoena were also implicated by
 7   the happenstance of his residence in the forum state. Lauck’s own allegations indicate that
 8   he would have experienced the same allegedly tortious conduct no matter which state he
 9   resided in. See Morrill, 873 F.3d at 1146. Finally, to the extent the Lauck argues that
10   Defendants’ actions to include, or omit, certain documents in the Subpoena’s response is
11   enough to confer personal jurisdiction, the Court finds that unpersuasive. These actions
12   relate to conduct that occurred only in Wyoming, which had no relation to the forum state,
13   Arizona. See Pringle, 2019 WL 4054104, at *5 (finding that refusing to process certain
14   documents, executing allegedly unlawful orders, and issuing a false parole violation
15   outside the forum state “had no relation to [the forum state], . . . [and] the court cannot rely
16   on it to exercise specific jurisdiction”).
17          Second, Lauck argues that Defendants’ phone calls, emails, and letters into the
18   forum state are enough contacts to confer personal jurisdiction. (Doc. 13 at 4.) This
19   argument, however, is not persuasive. Generally, phone calls and emails are not considered
20   a purposeful contact for express aiming. See Gonzalez v. US Hum. Rts. Network, No. CV-
21   20-00757-PHX-DWL, 2021 WL 86767, at *7 (D. Ariz. Jan. 11, 2021) (“And the law in the
22   Ninth Circuit is clear—phone calls, emails, and similar forms of communication with a
23   plaintiff in the forum state ‘simply [do not] qualify as purposeful activity . . . .’”) (citation
24   omitted); SKAPA Holdings LLC v. Seitz, No. CV-20-00611-PHX-DJH, 2021 WL 672091,
25   at *6 (D. Ariz. Jan. 21, 2021) (holding alleged phone calls and emails did not establish a
26   showing of purposeful direction). It is important to note that many of these phone calls,
27   emails, and letters arose from Lauck’s insistence that Defendants’ certify documents so he
28   could obtain a concealed-carry permit. See Picot, 780 F.3d at 1213 (stating that plaintiff’s


                                                   -8-
      Case 3:21-cv-08036-MTL Document 22 Filed 07/02/21 Page 9 of 10



 1   contacts cannot drive the jurisdictional inquiry). None of the contacts alleged here permit
 2   this Court to exercise personal jurisdiction over Defendants.
 3          Because Lauck has failed to show that Defendants’ alleged tortious behavior was
 4   expressly aimed at Arizona, the Court need not advance to Calder’s third requirement,
 5   Schwarzenegger, 374 F.3d at 807 n.1, or the remaining prongs of the minimum contacts
 6   test. Ariz. Sch. Risk Retention Tr., Inc. v. NMTC, Inc., 169 F. Supp. 3d 931, 936 (D. Ariz.
 7   2016). Lauck has failed to meet his burden to prove that the Court has personal jurisdiction
 8   over Defendants. See In re W. States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716,
 9   742 (9th Cir. 2013) (“If any of the three requirements is not satisfied, jurisdiction in the
10   forum would deprive the defendant of due process of law.”). Even if this Court considered
11   the third requirement, however, Lauck’s argument fails. He must show his injury is
12   “‘tethered’ to the forum state in some ‘meaningful way.’” Gonzalez, 2021 WL 86767, at
13   *9. His alleged reputational injury is “entirely personal to h[im] and would follow h[im]
14   wherever [he] might choose to live or travel.” Id. (quoting Picot, 780 F.3d at 1215).
15   Arizona’s involvement is therefore only a byproduct of Lauck’s residence and insufficient
16   by itself to establish personal jurisdiction. Id. The Court must therefore dismiss this action
17   for lack of personal jurisdiction.
18          C.     Motion to Remand
19          Before the Court is also Lauck’s Motion to Remand (Doc. 16). Courts need not
20   address a pending motion to remand where there is a “straightforward issue of personal
21   jurisdiction where the resolution of personal jurisdiction will dispose of the case.” Okken
22   v. Davis, No. CV 08-1387-PHX-DKD, 2009 WL 10708712, at *1 n.1 (D. Ariz. Mar. 25,
23   2009) (citing Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 587–88 (1999)); see also In
24   re Bard IVC Filters Prods. Liab. Litig., No. CV-16-02442-PHX-DGC, 2016 WL 6393595,
25   at *2 (D. Ariz. Oct. 28, 2016) (denying a pending motion to remand as moot after resolving
26   a straightforward personal jurisdiction issue). As discussed above, this Court does not have
27   personal jurisdiction over Defendants. The Court therefore need not address the Motion to
28   Remand (Doc. 16) and denies it as moot.


                                                 -9-
     Case 3:21-cv-08036-MTL Document 22 Filed 07/02/21 Page 10 of 10



 1   IV.    CONCLUSION
 2          Accordingly,
 3          IT IS ORDERED granting Defendants’ Motion to Dismiss for Lack of Personal
 4   Jurisdiction (Doc. 8). The Clerk of the Court shall enter judgment dismissing this case
 5   without prejudice as to the underlying merits of this action and close this case.
 6          IT IS FURTHER ORDERED denying as moot Plaintiff’s Motion to Remand
 7   (Doc. 16).
 8          Dated this 2nd day of July, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 10 -
